Order denying motion made by defendants under rule 113 of the Rules of Civil Practice to dismiss the complaint as to plaintiff Weiss, upon the ground that the action in his behalf is without merit, affirmed, with ten dollars costs and disbursements. As stated by the Special Term, the effect of the decree in the creditors’ action should not be summarily determined. The *995entire record in that action is not before this court on the appeal, and the rights of the parties can be more properly decided after a trial, which appears to be in progress. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur.